El Juez Asociado Sr. Hernández,
emitió la opinión del tribunal.
La presente causa se originó en la corte municipal. de Coamo, bajo la siguiente denuncia:
“Juana Díaz, noviembre 5, de 1906. — Honorable Juez Municipal. Señor. — En la noche del lunes, día 3 del corriente, encontrándome en Villalba, en la panadería del Sr. Maximino Bracety, fui agredido por los individuos Valentín Rodríguez y Antonio Olivieri, quienes, después de tenerme en el suelo dándome patadas en el pecho y cuerpo, el Valentín me sujetaba y el Olivieri me daba, al extremo, de tirarme con el quinqué de la panadería del Sr. Bracety; y, por último, el Olivieri haló por un revólver, apuntándome, y si no hubiese sido por el Sr. Primitivo Meléndez, que al mismo tiempo saltó y le empuñó el brazo, me hubiesen causado la muerte. El revólver fué ocupado por el Policía Manuel Valentín, quien los condujo al Cuartel de Villalba. Son testigos presenciales del hecho, Primitivo Meléndez, Baldomcro-Santiago, Norberto Ortiz y Maximino Bracety, que llegó momentos después. Lo que pongo en su conocimiento, para que juzgue como crea conveniente. Respetuosamente, Sinforiano Colón. Jurada y firmada ante mí. — P. Monclova, Juez de Paz.”
*284Por la expresada corte municipal fueron condenados ambos denunciados1; y juzgados nuevamente por la Corte de Distrito de Ponce, mediante la celebración de nuevo juicio, á virtud de recurso de apelación interpuesto contra la sentencia pronun-ciada, tanto Valentín Eodríguez como Antonio Olivieri, fueron declarados culpables, el primero, del delito de acometimiento y agresión, y el segundo, del delito de acometimiento con arma mortífera; y en su consecuencia, condenados, uno y otro, á la pena de cincuenta dollars de multa cada uno, y, en defecto de pago, á sufrir cincuenta días de cárcel y al pago de la mitad de las costas causadas, confirmando así parcialmente, según expresa el juez, la sentencia apelada.
Contra esa sentencia interpuso Olivieri recurso de apela-ción para ante esta Corte Suprema, sin que baya' venido en el récord pliego de excepciones, ni exposición de becbos; pero el abogado del apelante lia presentado alegato escrito en que expone como fundamentos del recurso los siguientes:
“Io. Que los liechos como se relatan en la denuncia, no son consti-tutivos. del delito de acometimiento y agresión en ninguno de sus diferentes aspectos, pues no se consigna, como debió hacerse, según los artículos 71 y 72 del Código de Enjuiciamiento Criminal, y que Oli-vieri atacara al denunciante ilegalmente y con intención de causarle daño.
‘ ‘ 2o. Que sin -embargo de haber sido acusado Olivieri de acometi-miento y agresión 'únicamente, fué declarado culpable de acometi-miento con arma mortífera, habiéndose cometido, por tanto, un error que afecta sustancialmente sus derechos, .pues no se le dió oportuni-dad para defenderse del delito que fué declarado culpable, infringién-dose así el artículo 5o. del Código Penal vigente. ’ ’
Examinemos ambos fundamentos dél recurso:
La denuncia contiene una exposición 'de los actos constitu-tivos del delito, en lenguaje conciso y corriente; y está redac-tada de tal modo, que cualquier persona de inteligencia común puede entenderla.
Ciertamente, que. en ella no se consigna que Antonio Oli-vieri atacara ilegalmente y con intención de causar daño al *285denunciante, pero ello no era necesario, según el artículo 81 del Código de Enjuiciamiento Criminal, y la denuncia contiene tan detalladamente, como es posible, la naturaleza del delito y las circunstancias que- concurrieron en la perpetración, habién-dose dado así cumplimiento al precepto del artículo 23 del mismo Código.
De todos modos, á la denuncia no se opusieron reparos en la corte inferior, y la Corte Suprema en grado de apelación, cuando no se ha interpuesto la debida excepción en el tribunal sentenciador, sólo podrá conocer de errores fundamentales que aparecieren en los autos, según la ley relativa á la revocación de sentencias en causas criminales, aprobada en mayo 30 de 1904; y el error alegado, en el caso de existir, nunca sería fundamental.
No comprendemos como la representación del apelante puede afirmar que Olivieri fué acusado solamente de acometi-miento y agresión, cuando la lectura de la denuncia revela que fué acusado de acometimiento y agresión con arma mortífera, cual lo es el revólver con que apuntó contra Colón; y siendo así, claro es que tuvo oportunidad para defenderse del delito de que fué acusado. Huelga la cita del artículo 5o. del Código Penal que se supone infringido.
No terminaremos sin hacer constar que, habiéndose dictado por el juez de Ponce, mediante la celebración de un nuevo juicio, la sentencia hoy apelada, dicha sentencia no pudo esti-marse basada en los méritos del juicio que originó la apelación para ante dicho juez, y por tanto, no puede ser confirmatoria parcialmente del fallo apelado. Así lo hemos dicho ya repe-tidas veces en varios casos anteriormente resueltos, entre ellos los números 92 y 94, de El Pueblo de Puerto Rico contra Pascasio Rivera, y el número 93 de “El Pueblo de Puerto Rico contra Andrés Negroni, decididos, respectivamente, en los días 11 y 14 y 24 del mes de octubre del corriente año.
Por las razones expuestas, procede se confirme la sentencia apelada, menos en cuanto expresa ser confirmatoria parcial-*286mente de la otra sentencia apelada de la corte municipal de Coamo.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.